Citation Nr: 1529014	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-36 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1991 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for flat feet, bone spurs, and hypertension.  This case was previously before the Board in January 2013, where the Board remanded the aforementioned issues to obtain outstanding private treatment records, and to schedule hypertension and orthopedic examinations.

While on remand the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral ankle bone spur residuals and hypertension, which was a complete grant of benefits as to those issues.  As such, the only issue remaining before the Board is entitlement to service connection for flat feet.  Unfortunately, the Board finds that there has not been substantial compliance with the directives of the January 2013 remand, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to the January 2013 Board decision, on remand the RO was to schedule the Veteran for an orthopedic examination and opinion.  The remand directives stated that the VA examiner was to opine whether it was at least as likely as not that the Veteran's bilateral flatfoot disability, which existed prior to service, was permanently aggravated by active service.  In doing so, the examiner was to specifically address the lack of treatment for bilateral flatfoot in the service treatment records, the lack of any treatment for approximately a decade after service, and Dr. M.S.'s June 2010 private treatment letter opining that the Veteran's posterior tibial tendon dysfunction was related to other ankle and/or foot disabilities.

The Veteran received a VA orthopedic examination in January 2013.  At the conclusion of the examination, the VA examiner opined that the preexisting flatfoot disability was not aggravated during active service because "there is no documentation noted in the service treatment records of the Veteran having any complaints of his pes planus being aggravated during military service."  The VA examiner did not address the Veteran's contention that, despite the lack of service treatment records discussing the flatfoot disability, the disability was aggravated by in-service activities such as marching and running.  Further, the VA examiner did not address the Veteran's statement that he waited to seek treatment until 2005 because he ignored the pain in favor of working and providing for his family.  Additionally, no mention was made of the June 2010 private treatment letter from Dr. M.S.  As such, the Board finds that the VA examiner did not comply with the remand directives of the January 2013 Board decision, and a remand for a new opinion is necessary.  Stegall at 271.

Further, the Board notes that the Veteran is now service connected for the bilateral ankle disability of status post bone spurs with arthrodesis.  As discussed above, a June 2010 private treatment letter opines that the Veteran's flatfoot disability may be related to the ankle disabilities.  As such, a secondary service connection examination and opinion is necessary.  See 38 C.F.R. § 3.310 (2014). 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received private treatment for the currently diagnosed foot and ankle disabilities.  On remand the AOJ should attempt to obtain any outstanding private treatment records concerning the remanded issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private (or other) medical treatment for the foot and ankle disabilities not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's feet and ankles, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Schedule the appropriate VA examination in order to assist in determining the current nature and etiology of the diagnosed bilateral flatfoot disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral flatfoot disability, which existed prior to service, was aggravated during active service? ("Aggravation" means that a disability that existed prior to service was permanently worsened by a Veteran's active service, and that such worsening was beyond the natural progression of the condition.)

In rendering the opinion, the VA examiner should address the lack of treatment for flatfoot in service, the lack of treatment for approximately a decade after service, and the Veteran's statements that the bilateral flatfoot disability was aggravated by activities such as running and marching in service, and that he did not seek treatment for the worsened disability after service because he was focused on working and providing for his family.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that one or more of the service-connected ankle disabilities aggravated (that is, permanently worsened in severity) the currently diagnosed bilateral flatfoot disability?  

In rendering the opinion, the VA examiner should address the June 2010 private treatment letter from Dr. M.S. relating a bilateral foot disability to the Veteran's ankle disabilities.

If it is the examiner's opinion that there is aggravation of the currently diagnosed bilateral flatfoot disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, readjudicate the issue of service connection for flat feet.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

